Citation Nr: 0901803	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee osteoarthritis and chondromalacia. 

2.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1995 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  It was previously 
before the Board in August 2008 when it was remanded in order 
to clarify whether or not the veteran desired a hearing.  A 
hearing was held before the undersigned Veterans Law Judge in 
October 2008, and the appeal has now been returned to the 
Board for further review. 

Additional written evidence was received from the veteran at 
the October 2008 hearing.  The veteran has waived initial 
review of this evidence by the RO.  

The veteran offered testimony on several additional issues at 
the October 2008 hearing, including entitlement to an 
increased evaluation for left knee osteoarthritis and 
chondromalacia with limitation of motion, entitlement to an 
increased evaluation for depression, entitlement to an 
increased evaluation for lumbosacral strain, entitlement to 
an increased evaluation for a right shoulder disability, 
entitlement to an increased evaluation for a left hip 
disability, and entitlement to a total rating based on 
individual unemployability.  The Board notes that these 
issues have not been developed or certified as being on 
appeal.  They are referred to the RO for any action deemed 
appropriate.

As noted, there is a separate rating assigned for arthritis 
of the left knee.  The rating for that disorder is not 
considered part of this appeal.


FINDINGS OF FACT

1.  The range of motion of the veteran's right knee is 
limited to no more than two degrees of extension and 105 
degrees of flexion, with no evidence of additional limitation 
of motion due to pain, weakness, incoordination or 
fatigability and no evidence of instability. 

2.  The veteran's instability of the left knee is productive 
of no more than slight impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee osteoarthritis and 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.59, 
4.71a, Code 5003, 5010, 5260, 5261 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.51, 4.59, 4.71a, Code 5257 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
March 2004.  The notice included the type of evidence needed 
to substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  This information was provided 
to the veteran prior to the initial evaluation of his claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The veteran was provided with the information required by 
Vazquez in a May 2008 letter.  This information was provided 
to the veteran well after the initial adjudication of his 
claim.  However, after the veteran was provided with an 
opportunity to respond to the May 2008 notice, his claim was 
readjudicated in June 2008.  Therefore, the defect in the 
timing of this notification is not harmful to the veteran's 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded VA examinations of his disabilities.  All VA 
treatment records have been obtained, as have all private 
records identified by the veteran.  The veteran offered 
testimony before the undersigned Veterans Law Judge in 
October 2008.  He also submitted additional evidence at the 
hearing with a waiver of initial review by the RO.  Social 
Security records have been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Increased Evaluations

The veteran contends that the evaluations currently assigned 
to his bilateral knee disabilities are inadequate to reflect 
the impairment they produce.  He complains of pain, 
instability and reduced motion. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for 
right knee osteoarthritis and instability of the left knee 
was established in an October 2002 rating decision.  A 10 
percent evaluation was assigned for each of these 
disabilities, effective from September 2000.  

The evidence includes the report of a VA examination of the 
joints conducted in August 2004.  The veteran was noted to 
have had two surgical procedures for the left knee and stated 
that it still hurt on an off and on basis, but the pain was 
becoming more frequent.  He also claimed to have had 
weakness, stiffness, swelling, redness, locking, 
fatigability, and lack of endurance.  The veteran reported 
pain that was 10/10 in the left knee and 8.5/10 in the right 
knee during flareups.  These occurred everyday.  The veteran 
reported an incapacitating episode with the left knee two 
days previously in which he needed to sit and elevate the 
leg.  The veteran's job required him to do a lot of walking 
and climbing ladders, and he reported that the resulting pain 
required him to miss a lot of work.  

On examination, the veteran seemed to be in distress and 
walked with some difficulty.  Both knees showed some 
tenderness on range of motion testing, more on the right, but 
there was no redness or swelling.  There was some tenderness 
on the left but there did not seem to be any joint ligament 
laxity.  The range of motion for the right knee on testing by 
the examiner was two degrees of extension to 105 degrees of 
flexion.  X-rays of both knees showed some mild degenerative 
changes.  A magnetic resonance imaging (MRI) study of the 
right knee revealed a meniscal tear and meniscal cyst.  The 
conclusion was a history of a right medial meniscal tear 
which was repaired and bilateral knee arthritis along with 
condromalacia, and there seemed to be worsening present.  At 
this juncture, the Board notes that May 2003 and June 2003 
surgical and physical therapy records reveal that it was the 
left knee and not the right that underwent surgical repair 
for a torn meniscus, as is noted earlier in the examination 
report. 

November 2004 VA treatment records show that the veteran 
walked slowly favoring his left knee.  There was a feeling of 
instability of the left knee and the veteran used an elastic 
support.  

The veteran underwent an additional VA orthopedic examination 
in July 2005.  The claims folder was not available, but the 
medical records at the VA medical center were reviewed.  This 
history showed that the veteran sustained a tear of the left 
knee meniscus in 1997 and the right knee meniscus in 1999.  
He had undergone arthroscopic surgery of the left knee in 
1997 and in May 2003.  Currently, the veteran reported 
constant pain in the left knee as well as daily episodes of 
sharp pain.  He would experience pain in the right knee after 
prolonged standing or walking.  The veteran reported that his 
left knee would give way two or three times each day.  There 
was no excessive fatigability but there was lack of endurance 
of the left knee.  

Objective examination revealed that the right knee had zero 
degrees of extension and 140 degrees of flexion with some 
pain in the medial aspect of the right knee.  There was 
clinical evidence of weakness of the ligaments on both sides, 
but the McMurray test was negative for both knees.  Strength 
on a scale of five was five for the right leg and four for 
the left.  There was no clinical evidence of additional loss 
of the range of motion due to pain, weakness, or fatigue on 
repetitive use of the knees.  An X-ray study dated July 2005 
of both knees was unremarkable.  A February 2005 MRI of the 
right knee had demonstrated an abnormal signal in the 
posterior horn of the medial meniscus.  The diagnoses 
included tear of the posterior horn of the medial meniscus of 
the right knee with mild tendinosis in the distal quadriceps 
tendon of the right thigh, and status post arthroscopic 
surgery of the medial meniscus tear of the left knee, with 
residual weakness of the muscles of the left leg.  

A January 2006 VA examination included a review of the claims 
folder.  The history of his injuries was discussed and was 
the same as previously reported.  He reported clicking, 
popping, and questionable locking of the left knee, with a 
dull pain.  There was some buckling but no shifting of the 
knee.  He could walk for approximately an hour before he was 
stopped by pain.  He said that he had constant pain of about 
six on a scale to ten, with flareups of ten out of ten three 
or four times a week.  These were often associated with the 
pain in his back.  On examination, there was no medial laxity 
and a one plus Lachman.  There was a negative McMurray and 
pivot shift.  The examiner believed the major pain was coming 
from the patellofemoral joint.  There was no clinical 
evidence of additional loss of joint function due to 
weakness, pain, or fatigue.  There was significant atrophy of 
the left lower extremity which the examiner believed was the 
cause of the buckling.  

The right knee was also examined in January 2006.  The 
veteran described the right knee symptoms as being less than 
the left knee.  He also reported a meniscus tear without 
surgical repair.  The veteran described no swelling, locking, 
clicking, popping, or buckling, but said his symptoms had 
increased significantly in the past year.  The veteran 
reported a constant aching feeling which was a five on a 
scale of ten.  Flareups occurred twice a week.  On 
examination, motion was from zero to 140 degrees of flexion.  
There was no medial laxity, and Lachman was one plus.  The 
McMurray and pivot shift were negative.  The veteran had a 
normal gait.  An X-ray study of the right knee showed a well 
preserved joint space and no osteoarthritic findings.  The 
diagnosis was right knee possible meniscus tear.  Repetitive 
use did not result in clinical evidence of additional 
functional loss.  

December 2006 VA treatment records state that the knees 
continued to be problematic but were without swelling or 
increased heat.  He was ambulating without aides and with a 
stable gait, and was in no acute distress.  December 2006 
nursing notes state the veteran reported his left knee would 
go out. 

The most recent VA examination of the knees was conducted in 
March 2007.  The claims folder was reviewed by the examiner.  
For the right knee, the veteran had a history of a torn 
meniscus but had not chosen to have it surgically repaired.  
He complained of pain, weakness, and stiffness, but denied 
instability, giving way, locking or fatigability.  Flareups 
occurred about twice a week with an increase in pain to ten 
on a scale of ten.  He had a cane and a brace for the right 
knee which he used intermittently.  There was no evidence of 
dislocation or subluxation.  On examination, the veteran had 
a normal gait.  He could heel and toe walk but with some 
difficulty.  There was two plus effusion, and tenderness was 
present over the inferior margin of the patella.  The 
apprehension sign was negative, and there was no medical 
collateral laxity at 30 degrees of flexion.  The range of 
motion was from zero to 135 degrees.  There were negative 
Lachman, McMurray, drawer, and pivot shift tests.  An X-ray 
showed mild narrowing of the medial joint space with weight 
bearing.  The diagnosis was a right knee sprain.  Significant 
evidence of chondromalacia was not found.  There was no 
clinical evidence of additional loss of function due to 
weakness, pain, or fatigue.  

The veteran's left knee was also examined in March 2007.  The 
two surgeries on this knee were noted.  He continued to have 
persistent problems with the left knee which interfered with 
his daily activity.  The veteran complained of pain, 
weakness, stiffness, swelling, instability, giving-way, 
questionable locking, and fatigability.  The pain was treated 
with recumbency and elevation of the leg as well as pain 
medication.  There were two flareups each week in which he 
experienced pain that was ten on a scale of ten.  The veteran 
used braces and a cane for ambulation with the left knee.  
There were no episodes of dislocation or subluxation.  He was 
unable to run and could walk approximately one block.  Stairs 
presented a difficulty and he traversed them one foot at a 
time.  On physical examination there was a genu rectum and a 
left antalgic gait.  He could heel and toe walk but with some 
pain and instability.  There was two plus effusion.  There 
was no significant medial lateral laxity, with negative 
Lachman, drawer, McMurray and pivot shift tests, but with 
apprehension on the pivot shift.  The veteran had 
considerable pain with pressure to the patella and quadriceps 
contraction.  The diagnosis was left knee degenerative 
changes, and significant symptoms.  There was no clinical 
evidence of additional loss of joint function due to 
weakness, pain, or fatigue.  

Private medical records dated February 2008 note that the 
veteran experiences numbness of the left leg as a result of 
his back disability.  An MRI of the left knee in June 2008 
confirmed a tear of the posterior medial meniscus.  He 
continued to experience bilateral knee pain in October 2008.  

At the October 2008 hearing, the veteran testified that he 
experienced pain in both knees, but that the left knee was 
worse.  He was unsure if the pain on the left side was the 
result of his knee or his back.  See transcript. 

Right Knee

The veteran's right knee disability is evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

In evaluating limitation of motion of the knee, flexion that 
is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence does not support entitlement to an increased 
evaluation to at least 20 percent for osteoarthritis of the 
right knee.  Limitation of extension to 15 degrees or flexion 
to 30 degrees is required for a 20 percent evaluation.  
However, the examination that revealed the greatest 
limitation of motion of the right knee was in August 2004, 
when testing demonstrated two degrees of extension and 105 
degrees of flexion.  This does not come close to 
approximating the limitation required for a 20 percent 
evaluation.  The effects of pain, weakness, fatigability and 
incoordination have been considered, but every examination 
states that these factors do not result in any greater loss 
of range of motion.  Some X-ray studies have shown 
degenerative changes, but a 10 percent evaluation is already 
assigned.  Therefore, as the evidence does not demonstrate 
that the criteria for an evaluation in excess of 10 percent 
for the right knee have been met, an increased evaluation is 
not warranted.  38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, 
5261.  

In reaching this decision, the Board has considered 
entitlement to a separate evaluation for the right knee based 
on instability.  However, while the July 2005 examination 
found evidence of ligament weakening, all objective testing 
has been negative for instabililty of the right knee.  
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  Similarly, separate 
evaluations based on loss of extension and flexion are not 
merited, and the evidence does not demonstrate limitation to 
such an extent that would merit at least a zero percent 
evaluation under the rating codes.  VAOPGCPREC 9-04.

The Board has also considered whether or not a staged rating 
is appropriate for the period on appeal.  Such a rating is 
not appropriate in this case because at not point during the 
period on appeal is the veteran's limitation of motion such 
that it would merit a 20 percent evaluation.   Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Left Knee

The veteran's instability of the left knee is evaluated under 
the rating code for other impairment of the knee.  Impairment 
of the knee resulting in severe recurrent subluxation or 
lateral instability is evaluated as 30 percent disabling.  
Moderate impairment of the knee due to recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.

The evidence shows that the veteran has undergone two 
surgical repairs of torn meniscus of the left knee, and he 
reports constant pain with flareups about twice a week.  The 
veteran further reports that the left knee gives way two or 
three times a day.  However, all examinations have been 
negative for evidence of subluxation or lateral instability, 
and all tests and signs have been normal.  The January 2006 
examiner attributed the buckling of the left knee to atrophy 
of the left leg.  There was no evidence of increased 
subluxation or instability due to weakness, pain, or fatigue 
on repetitive motion.  Therefore, entitlement to an increased 
evaluation for instability of the left knee is not warranted.  
38 C.F.R. §§ 4.40, 4.51, 4.71a, Code 5257.  In reaching this 
decision, the Board notes that service connection has been 
separately established for the veteran's osteoarthritis of 
the left knee, and the evaluation for that disability 
contemplates loss of range of motion.  The symptoms used to 
evaluate that disability may not be used to evaluate the 
veteran's instability.  38 C.F.R. § 4.14.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  The 
evidence demonstrates that the veteran's symptoms have been 
consistent, and none of the examiners discovered objective 
evidence of subluxation or lateral instability.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee osteoarthritis and chondromalacia is denied. 

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


